     Case: 1:18-cv-07176 Document #: 41 Filed: 11/12/19 Page 1 of 1 PageID #:148

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Cazim Causevic
                                          Plaintiff,
v.                                                         Case No.: 1:18−cv−07176
                                                           Honorable Jorge L. Alonso
Direct Energy Services, LLC, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 12, 2019:


        MINUTE entry before the Honorable Jorge L. Alonso: A stipulation to dismiss has
been filed. This case is dismissed with prejudice as to individual claims against Defendant
Direct Energy Services, LLC. The class claims against defendant Direct Energy Services,
LLC and Plaintiff's claims against John Does 1−10 are voluntarily dismissed without
prejudice. All pending motions and deadlines are stricken. Civil Case Terminated. Notice
mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
